Case 1:17-cv-00374-LPS Document 743 Filed 09/09/20 Page 1 of 4 PageID #: 17832




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


BRISTOL-MYERS SQUIBB COMPANY and
PFIZER INC.,

      Plaintiffs and Counterclaim-Defendants,
                                                           C.A. No. 17-374-LPS
              v.                                           (CONSOLIDATED)

AUROBINDO PHARMA USA INC. and
AUROBINDO PHARMA LTD.,

      Defendants and Counterclaim-Plaintiffs.


BRISTOL-MYERS SQUIBB COMPANY and
PFIZER INC.,

      Plaintiffs and Counterclaim-Defendants,
                                                           C.A. No. 17-380-LPS
              v.

SUNSHINE LAKE PHARMA CO., LTD.
and HEC PHARM USA INC.,

      Defendants and Counterclaim-Plaintiffs.


        NOTICE OF APPEAL TO THE UNITED STATES COURT OF APPEALS
         FOR THE FEDERAL CIRCUIT BY DEFENDANT SUNSHINE LAKE

       Notice is hereby given that Defendant Sunshine Lake Pharma Co., Ltd. and HEC Pharm

USA Inc. (“Sunshine Lake”) in the above-named case hereby appeals to the United States Court

of Appeals for the Federal Circuit from the Order and Final Judgment entered on August 13, 2020

(D.I. 739), following the Court’s Opinion (D.I. 735) entered on August 5, 2020. Sunshine Lake’s

appeal extends to all earlier findings, rulings, determinations, conclusions, orders, opinions, and

decisions in the case, which merge into the Final Judgment. This Notice is filed with payment of

the docketing and filing fee ($505) required by the U.S. District Court for the District of Delaware


                                                 1
Case 1:17-cv-00374-LPS Document 743 Filed 09/09/20 Page 2 of 4 PageID #: 17833




fee schedule (effective September 1, 2018), Federal Circuit Rule 52(a)(2), Federal Rule of

Appellate Procedure 3(e), and 28 U.S.C. § 1917.


 DATED: September 9, 2020                         YOUNG CONAWAY STARGATT & TAYLOR LLP

 Of Counsel:                                      /s/ Karen L. Pascale
                                                  Karen L. Pascale (#2903)
 Paul H. Kochanski                                Robert M. Vrana (#5666)
 Kendall K. Gurule                                Rodney Square
 LERNER, DAVID, LITTENBERG,                       1000 North King Street
  KRUMHOLZ & MENTLIK, LLP                         Wilmington, Delaware 19801
 20 Commerce Drive                                (302) 571-6600
 Cranford, NJ 07016                               kpascale@ycst.com
 Telephone: (908) 654-5000                        rvrana@ycst.com
 pkochanski@lernerdavid.com
                                                  Attorneys for Defendants Sunshine Lake
 kgurule@lernerdavid.com
                                                  Pharma Co., Ltd. and HEC Pharm USA Inc.




                                              2
        Case 1:17-cv-00374-LPS Document 743 Filed 09/09/20 Page 3 of 4 PageID #: 17834


                                         CERTIFICATE OF SERVICE

                I, Karen L. Pascale, Esquire, hereby certify that on September 9, 2020, I caused to be

         electronically filed a true and correct copy of the foregoing document with the Clerk of the Court

         using CM/ECF (which will send notification that such filing is available for viewing and

         downloading to all registered counsel), and in addition caused true and correct copies of the

         foregoing document to be served upon the following counsel of record in the manner indicated:

                               By E-Mail

                               Joseph J. Farnan, Jr. [farnan@farnanlaw.com]
                               Brian E. Farnan [bfarnan@farnanlaw.com]
                               Michael J. Farnan [mfarnan@farnanlaw.com]
                               FARNAN LLP
                               919 North Market Street
                               12th Floor
                               Wilmington, DE 19801

                               Amy K. Wigmore [amy.wigmore@wilmerhale.com]
                               Gregory H. Lantier [gregory.lantier@wilmerhale.com]
                               Heather M. Petruzzi [heather.petruzzi@wilmerhale.com]
                               Christa J. Laser [christa.laser@wilmerhale.com]
                               Alexis Cohen [alexis.cohen@wilmerhale.com]
                               William G. McElwain [william.mcelwain@wilmerhale.com]
                               WILMER CUTLER PICKERING HALE AND DORR LLP
                               1875 Pennsylvania Ave, NW
                               Washington, DC 20006

                               Andrew J. Danford [andrew.danford@wilmerhale.com]
                               Timothy A. Cook [tim.cook@wilmerhale.com]
                               Kevin M. Yurkerwich [kevin.yurkerwich@wilmerhale.com]
                               Kevin S. Prussia [kevin.prussia@wilmerhale.com]
                               Katherine P. Kieckhafer [katherine.kieckhafer@wilmerhale.com]
                               Annaleigh E. Curtis (annaleigh.curtis@wilmerhale.com]
                               William F. Lee [william.lee@wilmerhale.com
                               WILMER CUTLER PICKERING HALE AND DORR LLP
                               60 State Street
                               Boston, MA 02109

                               WHEliquisANDAPlaintiffsServiceList@wilmerhale.com

                               Attorneys for Plaintiffs Bristol-Myers Squibb
                               Company and Pfizer Inc.

22063937.1
        Case 1:17-cv-00374-LPS Document 743 Filed 09/09/20 Page 4 of 4 PageID #: 17835


                                         YOUNG CONAWAY STARGATT & TAYLOR LLP
                                          /s/ Karen L. Pascale
                                          Karen L. Pascale (#2903) [kpascale@ycst.com]
                                          Robert M. Vrana (# 5666) [rvrana@ycst.com]
                                          Rodney Square
                                          1000 North King Street
                                          Wilmington, DE 19899-0391
                                          Telephone: 302-571-6600
                                          Attorneys for Defendants Sunshine Lake
                                          Pharma Co., Ltd. and HEC Pharm USA Inc.




22063937.1
                                              2
